FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2022

                                       No. 04-22-00053-CR

                                   Santiago RODRIGUEZ Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 18-0863-CR-C
                          Honorable Daniel H. Mills, Judge Presiding


                                         ORDER
        Appellant’s court-appointed counsel filed an Anders brief and notified Appellant of his
right to a free copy of the record and to file a pro se brief. Appellant requested a copy of the
record, and we set Appellant’s brief due on September 9, 2022.
       On August 17, 2022, Appellant, who is incarcerated, noted that his unit will be on annual
lockdown for at least thirty days, he will not have access to the unit law library during that time,
and he requested an extension of time to file his brief until November 7, 2022.
     Appellant’s motion is granted. Appellant must file his pro se brief with this court by
November 7, 2022.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court